Citation Nr: 1008815	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.

Although the Veteran requested a Board hearing in September 
2006, he failed to report for his scheduled February 2010 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
prior to final appellate review with regard to the Veteran's 
claims of entitlement to service connection for bilateral hip 
disability and bilateral knee disability.  Regrettably, the 
record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  See Littke v. Derwinski, 1 Vet. App. 
90, 92-93 (1990).

The Board notes that the Veteran's claims include entitlement 
based on a secondary service connection theory; specifically, 
the Veteran contends that his claimed disabilities are 
related to his service-connected bilateral ankle disability.  
Under 38 C.F.R. § 3.310, service connection is warranted for 
a disability, which is proximately due to, or the result of a 
service-connected disease or injury.  The United States Court 
of Appeals for Veterans Claims has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability, and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The Veteran was afforded a VA fee basis examination for his 
claimed bilateral hip and bilateral knee disabilities in 
April 2006.  During the examination, the Veteran was 
diagnosed with bilateral hip bursitis with hyperflexability 
and bilateral knee sprains.  The examiner concluded that it 
was not likely that the Veteran's bilateral knee condition 
and bilateral hip condition were related to his right ankle 
condition.  The examiner provided a subsequent addendum, also 
dated in April 2006, which stated that the Veteran's 
bilateral hip hyperflexion range of motion and bilateral knee 
hyperflexion range of motion were most likely the cause of 
his bilateral hip condition and bilateral knee condition, and 
not the right ankle.  The examiner gave the rationale that 
the Veteran's March 25, 1986 treatment record pertained to a 
motor bike injury resulting in right ankle sprain; however, 
the Veteran's in-service treatment records and post-service 
treatment records (from May 2005 to January 2006) contained 
no reference of bilateral hip problems or bilateral knee 
problems.

Unfortunately, the Board finds that the April 2006 VA 
examination is inadequate, given that the examiner did not 
offer an opinion as to whether the Veteran's bilateral hip 
and bilateral knee disabilities have been aggravated by the 
service-connected bilateral ankle disability.  Therefore, 
further action at the RO level is necessary to remedy this 
deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

Finally, the Board notes that VA provided another examination 
in May 2009 which included examination of the Veteran's hips 
and knees; however, a nexus opinion regarding the Veteran's 
claimed bilateral hip and bilateral knee disabilities was 
neither requested nor provided.  This evidence will undergo 
preliminary review by the RO during the course of the remand 
actions directed below.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
bilateral hip and knee disabilities.  It 
is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions:

a)  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's claimed 
bilateral hip disability is causally 
related to his active duty service or 
any incident therein?

b)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
bilateral hip disability is proximately 
due to or the result of his service-
connected right and left ankle 
disabilities?

c)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
bilateral hip disability has been 
aggravated by his service-connected 
right and left ankle disabilities?  The 
term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

d)  Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's claimed 
bilateral knee disability is causally 
related to his active duty service or 
any incident therein?

b)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
bilateral knee disability is 
proximately due to or the result of his 
service-connected right and left ankle 
disabilities?

c)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
bilateral knee disability has been 
aggravated by his service-connected 
right and left ankle disabilities?  The 
term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

2.  Thereafter, the AMC/RO should read the 
examination reports obtained, and ensure 
that all requested opinions have been 
answered.

3.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

